     Case 2:19-cv-01200-JAM-KJN Document 14 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALEXANDRA MARIE CHAPA,                          No. 2:19-cv-01200-JAM-KJN PS
12                     Plaintiff,
13          v.                                       ORDER
14   PLACER COUNTY SHERIFF’S
     DEPARTMENT, et al.,
15
                       Defendants.
16

17
            On April 1, 2020, the magistrate judge filed findings and recommendations (ECF. No. 12)
18
     herein which were served on the parties and which contained notice that any objections to the
19
     findings and recommendations were to be filed within fourteen days. On April 10, 2020, plaintiff
20
     filed objections to the proposed findings and recommendations (ECF. No. 13) which have been
21
     considered by the court.
22
            This court reviews de novo those portions of the proposed findings of fact to which an
23
     objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
24
     Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
25
     also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
26
     findings of fact to which no objection has been made, the court assumes its correctness and
27
     decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th
28
                                                     1
     Case 2:19-cv-01200-JAM-KJN Document 14 Filed 05/27/20 Page 2 of 2

 1   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 2   Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 3          The court has reviewed the applicable legal standards and, good cause appearing,

 4   concludes that it is appropriate to adopt the proposed findings and recommendations in full.

 5   Accordingly, IT IS ORDERED that:

 6          1. The Proposed Findings and Recommendations filed April 1, 2020, are ADOPTED;

 7          2. The action is dismissed pursuant to Federal Rule of Civil Procedure 41(b); and

 8          3. The Clerk of Court be directed to close this case.

 9
     DATED: May 26, 2020
10
                                                  /s/ John A. Mendez____________             _____
11

12                                                UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
